Name: Commission Regulation (EC) No 2131/98 of 5 October 1998 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk end milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities 6. 10. 98L 269/8 COMMISSION REGULATION (EC) No 2131/98 of 5 October 1998 amending Regulation (EC) No 1466/95 laying down special detailed rules of application for export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Article 17(14) thereof, Whereas Commission Regulation (EC) No 1466/95 (3), as last amended by Regulation (EC) No 897/98 (4), lays down the special detailed rules of application for export refunds on milk and milk products; whereas Article 9a of that Regulation provides that export licences for cheese exported to the United States of America as part of the additional quota arising from the agreements under the Uruguay Round of multilateral trade negotiations may be allocated in accordance with a special procedure allowing the designation of preferential importers to the United States; Whereas the acceptance of applications for export licences is subject to presentation of an attestation from the designated importer stating that he is eligible under the rules in force in the United States concerning the issue of import licences; whereas, however, experience has shown that an importer may be refused a licence by the American authorities without cause; whereas, to guarantee that the objective of the arrangements is achieved under such circumstances, provision should be made for the operator to designate another importer from among those whom the Commission has already notified to the competent authorities of the United States; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In Article 9a(4) of Regulation (EC) No 1466/95, the following subparagraph is added: In the case where an import licence is not allocated to the importer designated by an operator for the quantities concerned, in circumstances which do not cast doubt on the sincerity of the attestation referred to in paragraph 2, the operator may be authorised by the Member State to designate another importer provided the latter appears on the list communicated to the competent authority of the United States of America, in accordance with the first subparagraph. The Member State shall inform the Commission as soon as possible and the Commission shall notify the competent authority of the United States of America of the change of designated importer.' Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 144, 28. 6. 1995, p. 22. (4) OJ L 126, 28. 4. 1998, p. 22.